Citation Nr: 0936954	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-22 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a neck injury.

2. Entitlement to service connection for chronic low back 
pain.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which: continued the 10 percent 
disability rating for tinnitus; continued the 10 percent 
disability rating for bilateral hearing loss; denied 
entitlement to service connection for a low back disability 
and a bilateral hip disability; and declined to reopen a 
claim of entitlement to service connection for a neck 
disability.  In February 2007, the Veteran submitted a notice 
of disagreement with the denial of his claims for a neck 
disability, bilateral hip disability and a low back 
disability.  He subsequently perfected his appeal in July 
2007.

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. § 
20.202 (2008).  As the Veteran submitted a statement in 
September 2007 withdrawing his appeal for the issue of 
entitlement to service connection for a bilateral hip 
disability, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review this issue and it is 
dismissed.

In June 2009, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.

REMAND

The Veteran contends that he currently suffers disabilities 
of the neck and low back due to injuries in service.  The 
Board finds that a remand is necessary for further 
development prior to further adjudication of these claims.

Specifically, the Board observes that the Veteran has 
requested that VA obtain VA treatment records from the Tulsa 
VA facility dated from 2005 onward and has also submitted 
release forms for outstanding private treatment records.  
Thus, a remand is necessary so that VA may fulfill its duty 
to assist in obtaining outstanding, relevant treatment 
records.

Additionally, the Board finds that a remand is required so 
that the Veteran may be afforded a VA examination with regard 
to his low back claim.  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
38 C.F.R. § 3.159; See also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).   In the present case, service treatment 
records reflect treatment for low back pain in service after 
a motor vehicle accident (MVA) and post-service evidence 
shows complaints of low back pain, albeit not associated with 
a particular diagnosis.  The Veteran asserts that he has a 
current low back disorder that is related to his military 
service.  Therefore, the Board finds that a remand is 
required so that a VA examination may be scheduled in order 
to assess the existence and etiology of the Veteran's claimed 
low back disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Request all VA treatment records from 
the VA facility in Tulsa dated from 
January 2005 to the present.

2.  Request the records identified by the 
Veteran on his VA Forms 21-4142, 
Authorization and Consent to Release 
Information to VA.

3.  All requests and responses, positive 
and negative, with regard to the above 
actions should be associated with the 
claims file.

4.  Once all available outstanding records 
have been associated with the claims file, 
schedule the Veteran for a VA examination 
in order to assess the existence and 
etiology of any current low back disorder.  
The claims file should be made available 
for review, and the examination report 
should reflect that such review occurred.  
Upon a review of the record and 
examination of the record, the examiner 
should respond to the following:

Is it at least as likely as not 
(50 percent probability or 
greater) that any currently 
diagnosed low back disorder 
exhibited by the Veteran is 
related to his in-service MVA or 
is otherwise directly related to 
his military service?
		
	A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion.  If 
an opinion cannot be formed without 
resorting to mere speculation, the 
examiner should so state and provide a 
reason for such conclusion.

5.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claims should be readjudicated, to 
include all evidence received since the 
June 2007 statement of the case.  If 
the claims remain denied, the Veteran 
and his representative should be issued 
a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




